DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Claim Objections
Claims 1 is objected to because of the following informalities: It has been held that an element is "any" performing a function is not a positive limitation but only requires the ability to so perform. The claimed limitation that employ phrase '"any" manage independently' are intended use and typical of claim limitation which may not distinguish over the prior art.
Appropriate correction is required.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabra et al (20120282903) in view of Yoo et al (20080081617).
Regarding claim 1, Rabra et al discloses, a method for enabling a standard mobile telephone (108, fig. 3-4) operating within a cellular network (116, 108, 110, 120, 302, fig. 3-4) and that is provisioned with a primary telephone number (real phone number)  issued by a cellular service provider to make and receive calls over the cellular network (116, 108, 110, 120, 302, fig. 3-4), wherein the calls are associated with a second network recognizable telephone number that is associated with the standard 
a special server that is communicatively coupled to a telecommunications network selecting a second line service telephone number (virtual phone number with a mobile device) to be associated with the standard mobile telephone (¶ 0055-0056); 
the special server receiving a communication request over the cellular network that was initiated by a first mobile device that was used to dial the second line service telephone number (¶ 0055-0057, the system 400 includes the message switching center (MSC) gateway 302 is configured to receive an initial address message (IAM) corresponding to a calling request from a calling phone number (118b). The GMSC 302 is also configured to send request for routing information associated with the calling request to a home location register (HLR) 120 responsive to the IAM. Further, the GMSC 302 is configured to receive a mobile station routing number (MSRN) from the HLR 120 and route the calling request to the mobile switching center (MSC) 108 corresponding to the MSRN and The HLR 120 is also configured to receive the mobile station routing number (MSRN) from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the MSC gateway 302); 
the special server identifying the standard mobile telephone that is associated with the second line service telephone number (¶ 0055-0057, the system 400 includes the message switching center (MSC) gateway 302 is configured to receive an initial address message (IAM) corresponding to a calling request from a calling phone number (118b). The GMSC 302 is also configured to send request for routing information associated with the calling request to a home location register (HLR) 120 responsive to the IAM. Further, the GMSC 302 is configured to receive a mobile station routing number (MSRN) from the HLR 120 and route the calling request to the mobile switching center (MSC) 108 corresponding to the MSRN. The system 400 also includes the HLR 120 configured to receive request for routing information associated with the calling request from the MSC gateway 302 and send a mobile application part (MAP) message for obtaining roaming number to a virtual phone gateway 110. The HLR 120 is also configured to receive the mobile station routing number (MSRN) from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the MSC gateway 302); 
the special server identifying the primary number provisioned on the standard mobile telephone (¶ 0055-0057, the system 400 includes the message switching center (MSC) gateway 302 is configured to receive an initial address message (IAM) corresponding to a calling request from a calling phone number (118b). The GMSC 302 is also configured to send request for routing information associated with the calling request to a home location register (HLR) 120 responsive to the IAM. Further, the GMSC 302 is configured to receive a mobile station routing number (MSRN) from the HLR 120 and route the calling request to the mobile switching center (MSC) 108 corresponding to the MSRN. The system 400 also includes the HLR 120 configured to receive request for routing information associated with the calling request from the MSC gateway 302 and send a mobile application part (MAP) message for obtaining roaming number to a virtual phone gateway 110. The HLR 120 is also configured to receive the mobile station routing number (MSRN) from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the MSC gateway 302); 
the special server establishing a call over a cellular communications channel between the first mobile device and the standard mobile telephone, the cellular communications channel being created by terminating a call from the first mobile device to the primary telephone number provisioned on the standard mobile device (¶ 0057-0059, The MSC 108 is configured to receive the mobile application part (MAP) message for obtaining roaming number from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the virtual phone gateway 110. Further, the MSC 108 is configured to receive routed call request from the MSC gateway 302 and route the call request to the mobile device 118a);
the special server setting the caller ID field associated with the call to the second line service telephone number to enable the standard mobile telephone to identify the call as being between the first device and the second line service telephone number associated with the standard mobile telephone, whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components (¶ 0023, 0050, identifying the virtual phone number at a virtual phone gateway, based on identification, associating the virtual phone number identification to the call and forwarding the call to the recipient's phone number, displaying the virtual phone number at a caller ID of the recipient's phone and charging the virtual phone number for the services used.)
Rabra et al does not specifically disclose, the second line service telephone number without the inclusion of a prefix or suffix. 
In the same field of endeavor, Yoo et al discloses, the special server receiving a communication request over the cellular network that was initiated by a first mobile device that was used to dial the second line service telephone number without the inclusion of a prefix or suffix (¶ 0074, 0085); the special server identifying the standard mobile telephone that is associated with the second line service telephone number (¶ 0074, 0085, fig. 1-14), whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components (¶ 0074, 0085, fig. 1-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Rabra et al by specifically adding feature in order to enhance system performance to the virtual mobile phone numbers for messages are provided, to enable phone numbers assigned to general terminals to be used without causing a load on the resources of mobile communication network as taught by Yoo et al.
Regarding claim 2, Rabra et al discloses, wherein the standard mobile telephone initiates a communication to second device such that the communication is associated with the second line service telephone number by initiating the communication using an application running on the particular mobile telephone that initiates the communication such that the communication is routed to the special server (¶ 0050, 0057-0059, also see claim 1).
Regarding claim 3, Rabra et al discloses, wherein the standard mobile telephone can initiate a communication to a second device such that the communication is associated with the second line service telephone number by initiating the communication using a special number that is routed to the special server when received within the cellular telecommunications network, wherein the special server associates the special number with the terminating number of the second device and the second line service telephone number of the standard mobile telephone (¶ 0050, 0057-0059, also see claim 1). 
Regarding claim 4, Rabra et al discloses, selecting a special network recognizable number; associating the special network recognizable number with the second line service telephone number dialed by the first mobile device and a primary number associated with the first mobile device (¶ 0050, 0057-0059, also see claim 1); providing the special network recognizable number to the standard mobile telephone (¶ 0050, 0057-0059, also see claim 1). 
Regarding claim 5, Rabra et al discloses, the special server receiving a standard mobile telephone initiated communication request, the communication request being directed to the special network recognizable number (¶ 0050, 0057-0059, also see claim 1); the special server identifying the second line service telephone number and the first mobile device primary number associated with the special network recognizable number (¶ 0050, 0057-0059, also see claim 1); the special server establishing call over a channel that is at least partially based on a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the standard mobile telephone to the primary telephone number provisioned on the first mobile device (¶ 0050, 0057-0059, also see claim 1); and the special server setting the caller ID field associated with the call to the second line service telephone number to enable the first mobile device to identify the call as being between the first mobile device and the second line service telephone number associated with the standard mobile telephone (¶ 0050, 0057-0059, also see claim 1).

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabra et al (20120282903) in view of Hyde et al (9060255).
Regarding claim 1, Rabra et al discloses, a method for enabling a standard mobile telephone (108, fig. 3-4) operating within a cellular network (116, 108, 110, 120, 302, fig. 3-4) and that is provisioned with a primary telephone number (real phone number)  issued by a cellular service provider to make and receive calls over the cellular network (116, 108, 110, 120, 302, fig. 3-4), wherein the calls are associated with a second network recognizable telephone number that is associated with the standard mobile telephone (virtual phone number with a mobile device), the method comprising (abstract, fig. 1-5) the actions of:
a special server that is communicatively coupled to a telecommunications network selecting a second line service telephone number (virtual phone number with a mobile device) to be associated with the standard mobile telephone (¶ 0055-0056); 
the special server receiving a communication request over the cellular network that was initiated by a first mobile device that was used to dial the second line service telephone number (¶ 0055-0057, the system 400 includes the message switching center (MSC) gateway 302 is configured to receive an initial address message (IAM) corresponding to a calling request from a calling phone number (118b). The GMSC 302 is also configured to send request for routing information associated with the calling request to a home location register (HLR) 120 responsive to the IAM. Further, the GMSC 302 is configured to receive a mobile station routing number (MSRN) from the HLR 120 and route the calling request to the mobile switching center (MSC) 108 corresponding to the MSRN and The HLR 120 is also configured to receive the mobile station routing number (MSRN) from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the MSC gateway 302); 
the special server identifying the standard mobile telephone that is associated with the second line service telephone number (¶ 0055-0057, the system 400 includes the message switching center (MSC) gateway 302 is configured to receive an initial address message (IAM) corresponding to a calling request from a calling phone number (118b). The GMSC 302 is also configured to send request for routing information associated with the calling request to a home location register (HLR) 120 responsive to the IAM. Further, the GMSC 302 is configured to receive a mobile station routing number (MSRN) from the HLR 120 and route the calling request to the mobile switching center (MSC) 108 corresponding to the MSRN. The system 400 also includes the HLR 120 configured to receive request for routing information associated with the calling request from the MSC gateway 302 and send a mobile application part (MAP) message for obtaining roaming number to a virtual phone gateway 110. The HLR 120 is also configured to receive the mobile station routing number (MSRN) from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the MSC gateway 302); 
the special server identifying the primary number provisioned on the standard mobile telephone (¶ 0055-0057, the system 400 includes the message switching center (MSC) gateway 302 is configured to receive an initial address message (IAM) corresponding to a calling request from a calling phone number (118b). The GMSC 302 is also configured to send request for routing information associated with the calling request to a home location register (HLR) 120 responsive to the IAM. Further, the GMSC 302 is configured to receive a mobile station routing number (MSRN) from the HLR 120 and route the calling request to the mobile switching center (MSC) 108 corresponding to the MSRN. The system 400 also includes the HLR 120 configured to receive request for routing information associated with the calling request from the MSC gateway 302 and send a mobile application part (MAP) message for obtaining roaming number to a virtual phone gateway 110. The HLR 120 is also configured to receive the mobile station routing number (MSRN) from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the MSC gateway 302); 
the special server establishing a call over a cellular communications channel between the first mobile device and the standard mobile telephone, the cellular communications channel being created by terminating a call from the first mobile device to the primary telephone number provisioned on the standard mobile device (¶ 0057-0059, The MSC 108 is configured to receive the mobile application part (MAP) message for obtaining roaming number from the virtual phone gateway 110 and send the mobile station routing number (MSRN) to the virtual phone gateway 110. Further, the MSC 108 is configured to receive routed call request from the MSC gateway 302 and route the call request to the mobile device 118a);
the special server setting the caller ID field associated with the call to the second line service telephone number to enable the standard mobile telephone to identify the call as being between the first device and the second line service telephone number associated with the standard mobile telephone, whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components (¶ 0023, 0050, identifying the virtual phone number at a virtual phone gateway, based on identification, associating the virtual phone number identification to the call and forwarding the call to the recipient's phone number, displaying the virtual phone number at a caller ID of the recipient's phone and charging the virtual phone number for the services used.)
Rabra et al does not specifically disclose, the second line service telephone number without the inclusion of a prefix or suffix. 
In the same field of endeavor, Hyde et al discloses, the special server receiving a communication request over the cellular network that was initiated by a first mobile device that was used to dial the second line service telephone number without the inclusion of a prefix or suffix (col. 4, lines 43-64, col. 8, lines 10-29, fig. 1-7); the special server identifying the standard mobile telephone that is associated with the second line service telephone number (col. 4, lines 43-64, col. 8, lines 10-29, fig. 1-7), whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components (col. 4, lines 43-64, col. 8, lines 10-29, fig. 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Rabra et al by specifically adding feature in order to enhance system performance to enables operating a communication system to provide access to an information service by using toll free number, thus allowing customers to access information about their accounts without incurring additional phone charges. The method enables calling the toll free number to be routed to different geographic destinations at different points in time without changing the number called by the customer when the toll free number is a virtual number as taught by Hyde et al.
Regarding claim 2, Rabra et al discloses, wherein the standard mobile telephone initiates a communication to second device such that the communication is associated with the second line service telephone number by initiating the communication using an application running on the particular mobile telephone that initiates the communication such that the communication is routed to the special server (¶ 0050, 0057-0059, also see claim 1).
Regarding claim 3, Rabra et al discloses, wherein the standard mobile telephone can initiate a communication to a second device such that the communication is associated with the second line service telephone number by initiating the communication using a special number that is routed to the special server when received within the cellular telecommunications network, wherein the special server associates the special number with the terminating number of the second device and the second line service telephone number of the standard mobile telephone (¶ 0050, 0057-0059, also see claim 1). 
Regarding claim 4, Rabra et al discloses, selecting a special network recognizable number; associating the special network recognizable number with the second line service telephone number dialed by the first mobile device and a primary number associated with the first mobile device (¶ 0050, 0057-0059, also see claim 1); providing the special network recognizable number to the standard mobile telephone (¶ 0050, 0057-0059, also see claim 1). 
Regarding claim 5, Rabra et al discloses, the special server receiving a standard mobile telephone initiated communication request, the communication request being directed to the special network recognizable number (¶ 0050, 0057-0059, also see claim 1); the special server identifying the second line service telephone number and the first mobile device primary number associated with the special network recognizable number (¶ 0050, 0057-0059, also see claim 1); the special server establishing call over a channel that is at least partially based on a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the standard mobile telephone to the primary telephone number provisioned on the first mobile device (¶ 0050, 0057-0059, also see claim 1); and the special server setting the caller ID field associated with the call to the second line service telephone number to enable the first mobile device to identify the call as being between the first mobile device and the second line service telephone number associated with the standard mobile telephone (¶ 0050, 0057-0059, also see claim 1). 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (20070105531) in view of Singh (WO 2007012881).
Regarding claim 1, Schroeder discloses, a method for enabling a standard mobile telephone operating within a cellular network and that is provisioned with a primary telephone number issued by a cellular service provider to make and receive calls over the cellular network (mobile network 130, fig. 1-6), wherein the calls are associated with a second network recognizable telephone number that is associated with the standard mobile telephone, the method comprising the actions of:
a special server (150, fig. 1-6) that is communicatively coupled to a telecommunications network (mobile network 130, including MSC, HLR etc., fig. 1-6) selecting a second line service telephone number to be associated with the standard mobile telephone  (¶ 0044-0045, fig. 1-6); 
the special server (150, fig. 1-6) receiving a communication request over the cellular network (mobile network 130, including MSC, HLR etc., fig. 1-6) that was initiated by a first mobile device that was used to dial the second line service telephone number (¶ 0044-0045, fig. 1-6, A-Party places 360 a call to B-Party. B-Party's phone number is 3102320432 but, since A-Party is using a virtual identity to place the call, the sent phone number is 3102320432*1. The MSC 135 receives 360 the call. The MSC 135 signals 370 the virtual identity platform 150 with the relevant call setup information.); 
the special server identifying the standard mobile telephone that is associated with the second line service telephone number (¶ 0044-0045, fig. 1-6, the virtual identity platform 150 is to register the virtual identity service in the HLR/VLR 136 with a CAP trigger sent to the virtual identity platform for all subscribers to the virtual identity service. Other implementations may signal the virtual identity platform 150 after recognizing a specific pattern within the call string); 
the special server identifying the primary number provisioned on the standard mobile telephone (¶ 0044-0045, fig. 1-6); 
the special server establishing a call over a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the first mobile device to the primary telephone number provisioned on the standard mobile device (¶ 0044-0045, fig. 1-6);
the special server setting the caller ID field associated with the call to the second line service telephone number to enable the standard mobile telephone to identify the call as being between the first device and the second line service telephone number associated with the standard mobile telephone, whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components  (¶ 0044-0045, 0049, 0059, fig. 1-6).
Schroeder does not specifically disclose the second line service telephone number without the inclusion of a prefix or suffix.
In the same field of endeavor, Singh discloses, a special server that is communicatively coupled to a telecommunications network selecting a second line service telephone number to be associated with the standard mobile telephone (page 13, line 1-24); the special server receiving a communication request over the cellular network that was initiated by a first mobile device that was used to dial the second line service telephone number without the inclusion of a prefix or suffix (page 13, line 1-24); the special server identifying the standard mobile telephone that is associated with the second line service telephone number (page 13, line 1-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Schroeder by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and when processing a communication request between a calling party and a called party in a communication network.
Regarding claim 2, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to second device such that the communication is associated with the second line service telephone number by initiating the communication using an application running on the particular mobile telephone that initiates the communication such that the communication is routed to the special server (¶ 0043-0048, fig. 1-6, also see claim 1). 
Regarding claim 3, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to a second device such that the communication is associated with the second line service telephone number by initiating the communication using a special number that is routed to the special server when received within the telecommunications network, wherein the special server associates the special number with the terminating number of the second device and the second line service telephone number of the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 4, Schroeder discloses, selecting a special network recognizable number; associating the special network recognizable number with the second line service telephone number dialed by the first mobile device and a primary number associated with the first mobile device (¶ 0027-0029, fig. 1-3, also see claim 1); providing the special network recognizable number to the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 5, Schroeder discloses, the special server receiving a standard mobile telephone initiated communication request, the communication request being directed to the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server identifying the second line service telephone number and the first mobile device primary number associated with the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server establishing call over a channel that is at least partially based on a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the standard mobile telephone to the primary telephone number provisioned on the first mobile device (¶ 0043-0048, fig. 1-6, also see claim 1); and the special server setting the caller ID field associated with the call to the second line service telephone number to enable the first mobile device to identify the call as being between the first mobile device and the second line service telephone number associated with the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (20070105531) in view of Chava et al (20050215250).
Regarding claim 1, Schroeder discloses, a method for enabling a standard mobile telephone operating within a cellular network and that is provisioned with a primary telephone number issued by a cellular service provider to make and receive calls over the cellular network (mobile network 130, fig. 1-6), wherein the calls are associated with a second network recognizable telephone number that is associated with the standard mobile telephone, the method comprising the actions of:
a special server (150, fig. 1-6) that is communicatively coupled to a telecommunications network (mobile network 130, including MSC, HLR etc., fig. 1-6) selecting a second line service telephone number to be associated with the standard mobile telephone  (¶ 0044-0045, fig. 1-6); 
the special server (150, fig. 1-6) receiving a communication request over the cellular network (mobile network 130, including MSC, HLR etc., fig. 1-6) that was initiated by a first mobile device that was used to dial the second line service telephone number (¶ 0044-0045, fig. 1-6, A-Party places 360 a call to B-Party. B-Party's phone number is 3102320432 but, since A-Party is using a virtual identity to place the call, the sent phone number is 3102320432*1. The MSC 135 receives 360 the call. The MSC 135 signals 370 the virtual identity platform 150 with the relevant call setup information.); 
the special server identifying the standard mobile telephone that is associated with the second line service telephone number (¶ 0044-0045, fig. 1-6, the virtual identity platform 150 is to register the virtual identity service in the HLR/VLR 136 with a CAP trigger sent to the virtual identity platform for all subscribers to the virtual identity service. Other implementations may signal the virtual identity platform 150 after recognizing a specific pattern within the call string); 
the special server identifying the primary number provisioned on the standard mobile telephone (¶ 0044-0045, fig. 1-6); 
the special server establishing a call over a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the first mobile device to the primary telephone number provisioned on the standard mobile device (¶ 0044-0045, fig. 1-6);
the special server setting the caller ID field associated with the call to the second line service telephone number to enable the standard mobile telephone to identify the call as being between the first device and the second line service telephone number associated with the standard mobile telephone, whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components  (¶ 0044-0045, 0049, 0059, fig. 1-6).
Schroeder does not specifically disclose the second line service telephone number without the inclusion of a prefix or suffix.
In the same field of endeavor, Chava et al discloses, the second line service telephone number without the inclusion of a prefix or suffix (¶ 0166, fig. 9), whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components (¶ 0166, fig. 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Schroeder by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and providing an identifier for a caller ID function when processing a communication request between a calling party and a called party in a communication network.
Regarding claim 2, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to second device such that the communication is associated with the second line service telephone number by initiating the communication using an application running on the particular mobile telephone that initiates the communication such that the communication is routed to the special server (¶ 0043-0048, fig. 1-6, also see claim 1). 
Regarding claim 3, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to a second device such that the communication is associated with the second line service telephone number by initiating the communication using a special number that is routed to the special server when received within the telecommunications network, wherein the special server associates the special number with the terminating number of the second device and the second line service telephone number of the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 4, Schroeder discloses, selecting a special network recognizable number; associating the special network recognizable number with the second line service telephone number dialed by the first mobile device and a primary number associated with the first mobile device (¶ 0027-0029, fig. 1-3, also see claim 1); providing the special network recognizable number to the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 5, Schroeder discloses, the special server receiving a standard mobile telephone initiated communication request, the communication request being directed to the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server identifying the second line service telephone number and the first mobile device primary number associated with the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server establishing call over a channel that is at least partially based on a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the standard mobile telephone to the primary telephone number provisioned on the first mobile device (¶ 0043-0048, fig. 1-6, also see claim 1); and the special server setting the caller ID field associated with the call to the second line service telephone number to enable the first mobile device to identify the call as being between the first mobile device and the second line service telephone number associated with the standard mobile telephone (¶ 0043-0048, fig. 1-6, also Chava et al ¶ 0166).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643